Title: To James Madison from the Protestant Episcopal Church of Boston, 14 August 1816
From: Protestant Episcopal Church of Boston
To: Madison, James


        
          
            Sire,
            Boston Aug. 14 1816
          
          The Protestant Episcopal Church of St Matthews, lately incorporated at So Boston, have been able as yet among themselves & others, to collect little rising $250. towards building a place of Public Worship. Their numbers are considerable for the few months in which they have been gatherd and collected but they are too poor to build, and the School House which they have liberty at present to use is neither Decent nor comfortable.
          The Wardens are now endeavouring to form a Company to consist of 40 members each to loan $50. to be repaid when the Pews are sold & paid for or, sufficient Donations procured. They confidently expect a piece of Land will be given by some one and entertain a hope that by the blessing of God, upon their dilligent endeavours they shall procure from the charitable such assistance as shall put them in possessio⟨n⟩ of a decent Chappel, they have to be thankfull for the benefit of the most excellent Liturgy of the Protestant Episcopal Church, and some of the choisest sermons in the English Language, these latter privilidges peculiar to our Church can be enjoyed at a small weekly expence.
          Bearing in mind the many great & precious promises contained in the sure Word of God, of blessings to the Church in these latter days, they come with humble confidence and ask your Excellency to grant them such a Donation as in your wisdom you shall See fit, such services done for the cause of Christ will with the blessing of God, be a means of gradually reforming the morals of mankind, and prove the most effectual remedy to those calamities & evils generally complained of, for when “all the people praise God, doubtless he will cause the earth, to bring forth her increase, and God even our own God shall give us his blessing,” which may he in his infinite mercy grant to all, who for the sake of his dear son give even a cup of cold water to any of his followers. Your favours will be always gratefully remembered by, your Obt Humble Servants
          
            Rob P. Williams Junior WardenAbraham Gould Warden Senior
          
        
        
        
          We the Subscribers are satisfied with the truth of this statement, and cordially wishing the Wardens success, we recommend them to all who have the means & disposition to assist them
          
            Asa Eaton, Rector of Christ ChurchS Bell Senior WardenTho Clark Junior Warden
          
        
      